Citation Nr: 9924452	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-09 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1952 to December 
1956, after which he had a period of reserve duty, and active 
duty for training which has not yet been certified nor 
records obtained pertaining thereto. 

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in June 1999, a transcript 
of which is of record


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Court has also held that a determination with regard to 
the assignment of specific ratings and service connection 
must be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

When VA is on clear notice that additional records may be 
available, as is the case herein, the Court has repeatedly 
held that VA has an obligation to assist the veteran in 
obtaining them.  See, i.e., Epps v. Brown, 9 Vet. App. 341 
(1996).  

In general, regulations and judicial mandates hold that there 
is no special or particular obligation of VA to assist in the 
development of the evidence in a claim that is not well 
grounded.  However, there are some modifications or 
variations on that rule, one of which is where service 
records are destroyed, or when pertinent records are known to 
be in possession of VA, or perhaps, available only through 
VA.  Both of these situations may be present in this case.

The veteran's available service medical records are in the 
file, but they are burned.  Audiometric assessment was not 
undertaken, and hearing acuity shown on those limited records 
is described only as 15/15.  The veteran was, in pertinent 
part, assigned to an artillery unit in Korea where there was 
considerable exposure to noise.

The veteran has stated that he had two periods of service, 
which appears to reflect his active duty and reserve duty 
thereafter until 1960, records from the later of which are 
not in the file and might well reflect the hearing acuity 
during that pertinent period of time.

The veteran claims that he had tinnitus and bilateral hearing 
loss in 1955 in service, that he went to the VA facility in 
Wadsworth (Los Angeles) immediately after service in 1957, 
and was seen there until complaints of tinnitus and hearing 
loss.  

The veteran has also stated that he has been seen there since 
the 1990's as an outpatient for hearing loss and tinnitus, 
and this was referenced also at the time of the VA 
examination in 1995.  No attempt appears to have been made to 
obtain such records.

The veteran was employed by the post office immediately after 
service from 1956 to 1958 or 1959.  Since then he has worked 
elsewhere including in clutch building from 1958-1992.  There 
may be hearing tests of record from such employment which 
would be of assistance in this claim absent other official 
service records.  

On the only VA examination of which there is a report in the 
file, conducted in 1995, the veteran was noted repeatedly to 
have a history of inservice noise exposure, and a long 
history of defective hearing as well as tinnitus.  
Audiometric studies showed significant hearing loss in both 
ears, and complaints of tinnitus.  It was reported that he 
had had a significant deterioration in his hearing during the 
late 1950's and the symptoms had been reportedly present in 
and since service.

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the appellate issues pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should obtain complete 
certification of the veteran's periods of 
Reserve duty, including active and 
inactive duty for training, and acquire 
all physical examination reports and 
clinical records relating to hearing and 
tinnitus during that time and associate 
them with the claims folder.  Employment 
physicals or other medical records from 
the postal service or any other relevant 
source since service should be obtained, 
after appropriate release and delineation 
by the veteran.

2.  The RO should obtain all records from 
the VA medical center in Wadsworth (Los 
Angeles) since separation from service, 
including from the 1950's and 1990's, and 
these should be associated with the 
claims folder.

3.  When the above development of the 
file has been completed, the case should 
be returned to the audiological examiner 
who examined the veteran in 1995.  The 
audiologist should be requested to 
provide an opinion as to the etiology of 
hearing loss and tinnitus.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for defective hearing 
and tinnitus.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

